Appeal from a judgment of the Supreme Court at Special Term (Cholakis, J.), entered October 15, 1984 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, to declare invalid the nomination of respondent Edward A. Rath, Jr., as the Conservative Party candidate for the office of Justice of the Supreme Court for the Eighth Judicial District in the November 6, 1984 general election.
Judgment affirmed, without costs, upon the opinion of Justice Con. G. Cholakis at Special Term. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.